DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 12/07/21 have been fully considered but they are not persuasive.
On page 2 regarding Carpentier, Applicant argues that the Examiner “makes a statement that was directly contradicted by the PTAB in an Appeal of parent Applicant No. 15/333055”. 
The Examiner respectfully reminds Applicant that every application stands on its own, and the board decision or any part thereof from an application other than the instant application is not considered to be relevant in this case.
On pages 2-3 Applicant argues they believe the term “floppy” means “to swing or move loosely”.
The Examiner respectfully acknowledges the special definition Applicant has placed on the record, noting that this does not affect the rejection below.
On pages 3-4 Applicant argues that the Examiner’s attempt to indicate the “construction” of the ring of Alfieri’s suture-permeable interface to the “construction” of Applicant’s ring isn’t well founded, and argues these regions of Alfieri are not “floppy” but rather are widened cuffs.  

On page 4 Applicant again brings reference to parent application 15/333055 and states Carpentier does not teach floppy ends.
The Examiner respectfully notes this isn’t of relevance to the rejection of record, since Carpentier was never relied upon to teach floppy ends.
On page 4 Applicant argues the Examiner’s use of a closed-ring construction to teach something that might be obvious in an open-ring construction is “conjured out of nothing” and argues the purpose of the cuff of Alfieri is to prevent dehiscence.
The Examiner respectfully disagrees, pointing out, as APpliacnt noted, that one of ordinary skill would find motivation to provide additional material as taught by Alfieri in order to prevent dehiscence. See the rejection below.
On page 4 Applicant argues further that Alfieri doesn’t teach their suture cuffs are “floppy”.
The Examiner respectfully notes this arugment was addressed above, noting the identical materials and dimensions of Alfieri’s interface would necessarily make their interface just as floppy as Applicant’s.
On pages 4-5 Applicant argues against the term “cantilevered into the gap”.

On page 5 Applicant argues Redmond has sutures passed through eyelets while neither Carpentier nor Alfieri have eyelets at their end and accordingly there isn’t anything to suggest sutures could be passed through the interfaces at their free ends.
The Examiner respectfully acknowledges this difference between the constructions but disagrees at Applicant’s suggestion that one of ordinary skill wouldn’t be motivated in light of Redmond to make a modification. See the rejection below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10, 12, 14, 17, 19, 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
Claim 1 is rejected for containing new matter, since the originally filed invention does not have support for the free ends to be “cantilevered into the gap”. 
Remaining claims are rejected for depending on a claim with new matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 10, 12, 14-15, 17, 19-20, 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carpentier (US 20090287303 A1) in view of Alfieri et al. (US 20050131533 A1) hereinafter known as Alfieri further in view of Redmond et al. (US 20090036979 A1) hereinafter known as Redmond.

Regarding claim 1, Carpentier discloses a method of implanting a prosthetic annuloplasty ring at a native valve annulus (Figures 4, 6) comprising:
providing the annuloplasty ring (Figure 9a) having:
a ring core made of a relatively rigid material (Figure 9a item 70) defining a discontinuous periphery around a blood flow orifice with a free first end (56a) separated from a second free end (56b) across a gap (Figure 9a), and 
a suture permeable interface that surrounds the ring core along its length (Figure 9a item 72) and extends circumferentially from both free ends so as to be cantilevered into the gap (Figure 10d shows the suture permeable interface element 72 which extends further into the gap than the inner core, which stops short of the immediate end) to form end regions through which sutures may be passed to secure the annuloplasty ring to a valve annulus ([0053]); 
advancing the annuloplasty ring to the native valve annulus (Figures 4, 6); and 
securing the annuloplasty ring against the native valve annulus ([0009], Figure 6. [0053]) including placing sutures through interface ([0053]).
While Carpentier teaches a split ring core with a suture-permeable interface, they fail to disclose an unsupported floppy region extending into the gap at the free ends of the split ring for receiving sutures.  
However, regarding claim 1 Redmond teaches ([0054]) it is desirable to have sutures located in the gap between the distal ends of a split ring, but teaches supporting the sutures with a rigid eyelet formed by the core.   
Alfieri teaches that adding an unsupported (i.e. floppy) extension of the suture-permeable interface that extends out from the core, and suturing through that unsupported extension/region, reduces the risk of dehiscence ([0109]). 
Carpentier, Redmond, and Alfieri are involved in the same field of endeavor, namely annuloplasty rings. In light of the teaching of Redmond, it would have been obvious to modify Carpentier to provide, extending toward the gap between the ends of the split ring,  a means for receiving sutures at the distal ends of the split ring in order to securely fasten all parts of the split ring to the 
Regarding the term “floppy”, the Examiner notes that since Alfieri discloses an unsupported, elastomeric material covered in PET fabric ([0079] and Figures 10a-21b) with extensions from the support up to 10mm, and since Applicant’s “floppy” interface is likewise an unsupported, elastomeric material covered in PET fabric ([0039]) with dimensions ranging from 3-20 mm ([0047]), with an identical material construction the unsupported suture permeable interface of Alfieri is “floppy” in the same manner and degree as Applicant’s unsupported suture-permeable interface.
Regarding claim 10, the Carpentier Redmond Alfieri Combination teaches the method of claim 1 substantially as is claimed, 
wherein Carpentier further discloses the interface comprises an elastomeric sleeve closely surrounding the ring core, and a fabric covering around the sleeve ([0053]), and
wherein the Combination teaches the elastomeric sleeve extends into the floppy regions surrounded by the fabric covering (see the explanation/rejection to claim 1 above in which the end regions are understood to include the extending, soft, flexible elastomeric sleeve with surrounding fabric covering).
Regarding claim 12, the Carpentier Redmond Alfieri Combination teaches the method of claim 1 substantially as is claimed, 

Regarding claim 14, the Carpentier Redmond Alfieri Combination teaches the method of claim 1 substantially as is claimed, 
wherein Carpentier further discloses the ring core has a gradually diminishing radial cross-section from a midsection to the free ends such that the free ends are more flexible in bending than the midsection (Figure 10a-c; [0058]).
Regarding claim 15, the Carpentier Redmond Alfieri Combination teaches the method of claim 14 substantially as is claimed, 
wherein Carpentier further discloses the ring core is a single member (Figure 10a-d item 70) having a radial cross-section that gradually diminishes from the midsection to the free ends (Figures 10a-d; [0058]) such that the ring core becomes more flexible in bending up and down about substantially radial axes without affecting bending within the plane of the ring (Figures 10a-d; the construction of the ring of Carpentier is the same as Applicant’s, and thus while discussion of the relative flexibilities in each plane is not discussed specifically, if Applicant’s construction has this feature Carpentier is understood to inherently have the same feature).
Regarding claim 17, the Carpentier Redmond Alfieri Combination teaches the method of claim 1 substantially as is claimed, 

Regarding claim 19, the Carpentier Redmond Alfieri Combination teaches the method of claim 18 substantially as is claimed, 
wherein Alfieri further teaches the interface (end, floppy (see Combination above)) regions extend a distance L of between about 3-10 mm past the free ends of the ring core ([0109]).
Regarding claim 20, see the rejection to claim 15 above.
Regarding claim 22, the Carpentier Redmond Alfieri Combination teaches the method of claim 1 substantially as is claimed, 
wherein Carpentier further discloses the ring core defines a major dimension and the gap is sized to be about half the major dimension ([0023]).

Claim(s) 2-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carpentier in view of Redmond and Alfieri as is applied above in view of Rollero et al. (US 6506197 B1), hereinafter known as Rollero.
Regarding claim 2, the Carpentier Redmond Alfieri Combination teaches the method of claim 1 substantially as is claimed,
but is silent with regards to pre-installing sutures at the annulus and parachuting the ring down the sutures.
claim 2 Rollero teaches a method of implanting an annuloplasty ring which includes pre-installing sutures at the native valve annulus (Column 9 lines 17-28),
threading the pre-installed sutures through the interface (Column 9 lines 21-32), and 
the step of advancing the annuloplasty ring to the valve annulus includes parachuting the annuloplasty ring down the pre-installed sutures (Column 9 lines 44-47). Carpentier and Rollero are involved in the same field of endeavor, namely annuloplasty rings. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of the Carpentier Redmond Alfieri Combination by having the sutures pre-installed and the ring parachuted down such as is taught by Rollero since this is a successful, known method for suture installation and attachment of an annuloplasty ring to a valve annulus. 
Further, please see the rejection to claim 1 above regarding the obviousness of the sutures being threaded at the “floppy” regions. The Combination in view of Rollero is understood to teach this.
Regarding claim 3, the Carpentier Redmond Alfieri Combination teaches the method of claim 2 substantially as is claimed, 
but is silent with regards to pre-installing sutures, and using a pledget.
However, regarding claim 3 Rollero teaches a method of implanting an annuloplasty ring which includes pre-installing sutures (see the rejection/modification in the rejection to claim 2 above),

Carpentier and Rollero are involved in the same field of endeavor, namely annuloplasty rings. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of the Carpentier Redmond Alfieri Combination by having the sutures pre-installed and use a pledget such as is taught by Rollero since this is a successful, known method for suture installation and attachment of an annuloplasty ring to a valve annulus. Pledgets are understood to prevent tissue tear-through during suturing. Further, as regards the pledgets being “opposite” the floppy regions, the Examiner notes that since the pledges are located on the opposite side of the annulus as the ring as a whole, it is understood that they are also located opposite the “floppy” regions of the Combination. 

Claim(s) 4-7, 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carpentier, Redmond and Alfieri as is applied above in view of Morrow et al. (US 20050021135 A1), hereinafter known as Morrow.
Regarding claims 4 and 6, the Carpentier Redmond Alfieri Combination teaches the method of claim 1 substantially as is claimed, 
but is silent with regards to the particular shape of the extensions.
claims 4 and 6 Morrow teaches an annuloplasty ring which includes end regions that are wider than adjacent portions of the interface (Figure 11b), 
Carpentier and Morrow are involved in the same field of endeavor, namely annuloplasty rings. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the Carpentier Alfieri Redmond Combination by having the end regions of any shape, including that as is taught by Morrow since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by the Carpentier Redmond Alfieri Combination.
Regarding claim 7, the Carpentier Redmond Alfieri Combination teaches the method of claim 1 substantially as is claimed, 
but is silent with regards to the floppy regions extending radially outward from adjacent portions of the interface at the free ends of the core.
However, regarding claim 7 Alfieri further teaches their unsupported floppy regions to extend radially outward from the ring core at all locations (Figure 21a-c). Further, Morrow teaches the end regions extend radially outward at both free ends (Figure 11b). See the explanation/reasoning to combine in the floppy regions would extend outward at the free ends of the core.
Regarding claim 5, the Carpentier Redmond Alfieri Morrow Combination teaches the method of claim 4 substantially as is claimed, 
wherein Carpentier further discloses the interface comprises an elastomeric sleeve closely surrounding the ring core, and a fabric covering around the sleeve ([0053]), and
wherein the Combination teaches the elastomeric sleeve extends into the floppy regions surrounded by the fabric covering (see the explanation/rejection to claim 1 above in which the end regions are understood to include the extending, soft, flexible elastomeric sleeve with surrounding fabric covering).
Regarding claim 21, the Carpentier Redmond Alfieri Combination teaches the method of claim 1 substantially as is claimed, 
wherein the Combination further teaches the ring core free ends terminate short of the end regions to provide neck portions of the interface (see rejection to claim 1 above),
but is silent with regards to the floppy regions being wider than adjacent portions of the interface.
However, regarding claim 21 Morrow teaches an annuloplasty ring which includes end regions that are wider than adjacent portions of the interface (Figure 11b). Carpentier and Morrow are involved in the same field of endeavor, namely annuloplasty rings. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the Carpentier In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by the Carpentier Alfieri Redmond Combination. The Examiner notes the obviousness of having the ring core stop at least slightly before the paddle extensions, since this is a simple shape change as well.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        01/19/22